DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of resurfacing a sports court recited in claims 1-6 and 8-13.
Regarding independent claim 1, the closest prior art of record is Pallenberg, US 2014/0270951 and Joy Tec KK et al., JPH10183512A.  Pallenberg teaches a method of resurfacing a sports court that includes applying a first adhesive to an existing sports court, curing the first adhesive to a tacky state and applying a thin fabric onto the first adhesive, wherein the thin fabric has a first side applied to the first adhesive and a second side opposite the first side, and wherein the thin fabric is capable of releasing from the tacky state of the first adhesive.   Pallenberg teaches the application of adhesive binder and sand to the second side of the fabric.  Pallenberg is silent as to the application of an elastic mat on an adhesive layer applied directly to the fabric and thus is also silent as to applying a sealer to the mat.  
in situ.  Therefore, in the embodiment of Joy Tec that teaches a layer of fabric that is not sandwiched between elastic layers, Joy does not teach the application of an elastic mat in the form of a single layer of material comprising rubber and polyurethane (i.e., already formed) applied directly on a second adhesive layer applied directly to the fabric, as now required by claim 1.  Also, although para [0014] of Joy Tec appears to teach or suggest a single layer of fabric in the in situ method described in para [0014], Joy Tec then identifies Fig. 6, an embodiment with two fabric layers, as teaching such embodiment.  Fig. 6 of Joy Tec clearly teaches the application of a second fabric layer applied to the liquid binder/chip material layer as well as a second liquid binder/chip layer, thus teaching a method that does meet the new claim 1 limitation of the method being carried out to form a resurfaced sports court comprising the thin fabric layer as the only layer of fabric of the resurfaced sports court and the elastic material layer as the only elastic mat layer of the resurfaced sports court.  The molded embodiment of Joy Tec that teaches one fabric layer, but requires two elastic material layers, also does not meet the new limitations of claim 1.  When taken into consideration with the remaining limitations of the claim, the method of amended claim 
The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746